Citation Nr: 1214410	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  08-07 801	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Entitlement to an initial compensable rating for irritable bowel syndrome (IBS).

3.  Entitlement to an initial compensable rating for seborrheic dermatitis.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in June 2007 by the Department of Veteran Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was scheduled to attend a March 2012 Travel Board hearing, but he did not report for the hearing or request that it be rescheduled.  Therefore, the hearing request is deemed withdrawn and the Board will proceed to decide the appeal.  38 C.F.R. § 20.704 (2011).

The issue of entitlement to an initial compensable rating for seborrheic dermatitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not shown to have (or have had) tuberculosis; his positive purified protein derivative (PPD ) test is not a disability; it is a laboratory finding that does not establish a diagnosis of tuberculosis.

2.  The Veteran's IBS is manifested by no more than mild symptoms with disturbances of bowel function and occasional episodes of abdominal distress that are largely controlled by diet.

CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of tuberculosis have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

2.  The criteria for an initial compensable rating for IBS have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.114, Diagnostic Code 7319 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

The appeal as to an increased rating for IBS arises from disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Regarding the service connection claim, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-121 (2004), See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b). 

The record shows that through VCAA letter dated September 2006 the Veteran was informed of the information and evidence necessary to substantiate the claim for service connection for tuberculosis.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The VCAA letter to the appellant was provided in September 2006 prior to the initial unfavorable decision in June 2007.

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the September 2006 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.   

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not contended there is any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded VA examinations in May 2007, and February 2011.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  The examinations were adequate for rating purposes because they were based on the Veteran's history and current symptoms, the necessary records were available for review by the examiners, all needed tests were conducted, and the examiners described the extent of the disabilities in relation to the rating criteria.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran has not argued that the examinations were inadequate for rating purposes.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. 


Service connection

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The competent medical evidence of record includes VA and military treatment records which note that the Veteran was found to have a positive PPD test and given prophylaxis INH treatment during service.  On evaluation after he completed the treatment, it was noted that LFTs [pulmonary function testing (PFTs)] were normal and that no further follow-up testing was indicated.  The competent medical evidence does not show (or suggest) that the Veteran at any time had a diagnosis of tuberculosis.
The Veteran was provided a VA examination in May 2007.   The Veteran reported that he had a positive PPD test in 1993 and was put on 6 months prophylaxis treatment.  He was currently asymptomatic with no history of active tuberculosis.  He was not on any medications for tuberculosis.  

The Veteran has not alleged that he was currently suffering from chronic tuberculosis or that he ever was treated for or diagnosed with chronic tuberculosis.

The positive PPD test is merely a laboratory finding and does not constitute a disability for VA compensation purposes.  The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual 
conditions.  38 C.F.R. § 4.1.  A mere symptom (e.g. laboratory finding), without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 283-4 (1999).  The Veteran's positive PPD test only represents evidence of past infection and not, in and of itself, an actual disability for which VA compensation benefits are payable.  

In summary the evidence does not show that the Veteran has (or has ever had) active tuberculosis.  Accordingly, the preponderance of the evidence is against the claim of service connection for such disease.  Therefore, the doctrine of reasonable doubt does not apply; the claim must be denied.  

Higher Initial Rating - IBS

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011). Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21(2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased rating is the present level of disability. Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following the award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the rating must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.   In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's IBS is rated under Diagnostic Code 7319 for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Under that regulation, severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress warrants a 30 percent disability rating.  Moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress warrants a 10 percent disability rating.  Mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress warrants a noncompensable disability rating.  38 C.F.R. § 4.114.
The Board finds that the Veteran's IBS did not manifest to a compensable level at any time during the rating period.  The Veteran was afforded a VA examination in May 2006.  At that time, the Veteran noted a history of IBS and gastritis for which he was treated during service.  The examiner noted no treatment records on file for IBS subsequent to service.  Neither did the Veteran report being seen by any doctors for IBS.  The Veteran complained of feeling bloated all the time.  He complained of chronic diarrhea on an average of every 6 months with occasional constipation.  The last episode was one year ago.  He currently had bowel movements once a day.  He had no nausea, vomiting, melena, or bright red blood per rectum.  There has been no significant effect on employment or daily activities.  

The Veteran was afforded a VA examination in February 2011.  At that time, the claims file was reviewed.  The Veteran noted a history of IBS and gastritis for which he was treated during service.  The Veteran reported stomach cramps and lots of gas.  It was intermittent with periods of remission.  He treated the IBS with diet.  There was no history of trauma to the intestines; neoplasms, nausea; vomiting; or constipation.  He had diarrhea, I to 2 times every 6 months. It lasted 1 day or less.  There was no history of a fistula, ulcerative colitis; ostomy, or other symptoms.  The Veteran reported frequent intestinal mild pain once or twice a week lasting for a few minutes.   He reported no episodes of abdominal colic, nausea or vomiting, or abdominal distention consistent with partial abdominal obstruction.  

The examiner noted overall good health with no significant signs of weight loss, or malnutrition, anemia, fistula, abdominal mass, or tenderness.  The examiner noted that the Veteran indicated that he was having pain during the examination.  However there were no observable indications of discomfort, noted on abdominal palpation.  The diagnosis was IBS by history.  The examiner noted no effect on employment as the Veteran was unemployed as a result of a work related injury; and, no effect on activities of daily living.  

The Board notes that at no point does the evidence show moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  In fact, the Veteran reported no medication use and treated his IBS with diet.  

Based on this evidence of record, the Board finds that a preponderance of the evidence is against the claim for a compensable initial rating for IBS at any time during the rating period.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

Consideration has also been given regarding whether the assigned schedular rating is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116 . When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular rating is adequate, and referral is not required. Thun, 22 Vet. App. at 116. 

The schedular rating in this case is adequate. A ratings in excess of the one assigned is provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those symptoms are not present in this case. The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disability. Marked interference of employment has not been shown. Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 


ORDER

Entitlement to service connection for residuals of tuberculosis is denied. 

Entitlement to a compensable rating for IBS is denied. 


REMAND

The present appeal involves the Veteran's claim for a compensable disability rating for his service-connected seborrheic dermatitis.  The Veteran's seborrheic dermatitis has been rated under Diagnostic Code 7806 for dermatitis or eczema.  Under this provision:

Less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy required during the past 12-month period warrants a noncompensable rating;

At least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period warrants a 10 percent rating;

20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent rating;

More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or constant or near- constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The Veteran was provided a VA examination in May 2007.   The Veteran reported an intermittent rash which began in 1986, described as a rash on the face.  It also involved his scalp and ears.  He has treated it for the past 18 years with daily topical application of hydrocortisone cream.  There have been no side effects, systemic systems, malignant or benign neoplasms, associated urticaria, or erythema multiforme.  The examiner noted minimum scars on the bilateral NLFs (nasolabial folds) and inside the ears.  There was minimum scalp scaling.  The diagnosis was seborrheic dermatitis.  The examiner noted that the condition was frequently made worse by heat in summer and by sweating.

The Veteran was provided a second VA examination in February 2011.   The Veteran reported a rash which began when he was 18 years old and has been consistent since then.   It was worse in hot weather and in the mornings.  He has treated it for the past 10 to 20 years with daily topical application of hydrocortisone cream.  There have been no side effects, systemic systems, malignant or benign neoplasms, associated urticaria, or erythema multiforme.  The examiner noted greasy flaking of glabella (space between eyebrows), NLFS, and mildly on the scalp.  The diagnosis was seborrheic dermatitis.  The examiner noted that this was a common condition occurring especially in adult males, and thought to be caused by yeast.  

Unfortunately, neither VA skin disease examination reports discuss the extent of the seborrheic dermatitis in other parts of the Veteran's body other than his scalp, ears, and face.  In addition the examiners did not discuss the percentage of the entire body or the percentage of the exposed areas affected.  Especially because skin disorders are among those conditions observable by laypersons, at least to the extent of the condition's frequency of manifestation and location, a new VA examination is required to ensure that the current severity of the Veteran's seborrheic dermatitis is properly documented.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding claimants competent to testify to symptomatology capable of lay observation).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA dermatology examination to determine the current symptomatology relating to his service-connected seborrheic dermatitis.  The Veteran's VA claims file and medical records must be furnished to the VA medical provider for use in the study of this case and he/she should indicate whether the claims folder and medical records was provided and reviewed.  All clinical and special test findings should be clearly reported.

The examiner should ask the Veteran in what specific area(s) of his body he has experienced seborrheic dermatitis breakouts since his January 1995 service separation, and ask him to point out any area(s) of his body in which there are residual effects of past seborrheic dermatitis breakouts.  The examiner should also provide a narrative of the location(s) and measurements of the skin area(s) in question, and comment as to the amount of the Veteran's overall body area, and of the exposed area, affected by his seborrheic dermatitis. 

2.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

3.  When the above development has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).








____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

Department of Veterans Affairs


